PER CURIAM.
Granted. Relator has shown her entitlement to invoke a privilege as to information communicated by her to the licensed professional counsel in court-ordered therapy. The fact that the privileged information is relevant to the termination proceeding under La.Ch.Code art. 1015(3), (4) and (5) does not remove the right to invoke the privilege, as held by the court of appeal.
Accordingly, the judgment of the court of appeal is set aside, and the judgment of the trial court is reinstated.
KIMBALL, J., not on panel.